UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6101


RHONDA FLEMING,

                    Petitioner - Appellant,

             v.

WARDEN OF SFF HAZELTON,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:18-cv-00043-FPS)


Submitted: May 16, 2019                                           Decided: May 21, 2019


Before DIAZ and THACKER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rhonda Fleming, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rhonda Fleming, a federal prisoner, appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on her 28 U.S.C. § 2241

(2012) petition. We have reviewed the record and find no reversible error. Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by

the district court. Fleming v. Warden of SFF Hazelton, No. 5:18-cv-00043-FPS (N.D.W.

Va. Dec. 26, 2018). We deny Fleming’s motion to suspend payment. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2